DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US Pub No. 2016/0047579 A1 and Yan hereinafter) in view of Showalter et al. (US Pub No. 2014/0097093 A1 and Showalter hereinafter).
As to Claim 1 and 20, Yan in his teachings as shown in Fig.1-Fig.6 discloses a method and a variable speed drive (144) configured to drive a motor (204) during on-cycles and to heat motor windings of the motor during off-cycles (See [Abstract] and [0048]), wherein the variable speed drive comprises:
a rectifier (218) configured to convert alternative-current power input to a direct-current power output (…The rectifier 218 may be configured to receive an incoming AC current from a power source (generally 240 Volts AC) and convert it to a DC current output…See [0035]);
a DC bus (220) coupled to the rectifier (218) (See [0035]), wherein the DC bus is configured to:
pre-charge a DC capacitor of the DC bus to drive the motor during on-cycles (…when the compressor 116 remains idle with respect to operating in either of a heating mode or cooling mode to pump refrigerant through the HVAC system 100 of FIG. 1, The DC link 220 may comprise a capacitor and/or a plurality of capacitors and be configured to store at least a portion of the DC current received from the rectifier 218…See [0035]); and
receive a gate pulse with a duty cycle, wherein the duty cycle is based at least in part on a differential temperature during off-cycles, wherein the gate pulse is configured to heat the motor windings (…the compressor heating system 200 may be configured to provide auxiliary heat to the idle compressor 116 to prevent refrigerant migration to the compressor 116. Generally, to provide auxiliary heat to the compressor 116, the compressor heating system 200 may be configured to induce a DC current through the stator windings 208 of the compressor 116 to impart a sufficient amount of heat into the compressor 116 to prevent such refrigerant migration…See [0038]); and
an inverter (222) comprising a plurality of inverter switches (…The inverter 222 may be configured to convert the DC current from the DC link 220 to a quasi-sinusoidal AC voltage output that electrically powers and selectively controls the speed and/or operation of the compressor 116...See [0035]), wherein the inverter is configured to:
receive the gate pulse applied to the DC bus, and transmit the gate pulse to one of the motor windings to prevent accumulation of moisture on the one of the motor windings (…the DC current from the DC link 220 may be fed through one of the three insulated gate bipolar transistors of the inverter 222 to one of the three magnetic poles of the stator windings 208. As the DC current from the compressor drive controller 144 passes through the stator windings 208, heat may be produced by the resistance to the flow of the DC current through the stator windings 208. The heat produced by the current may therefore be sufficient to heat the components of the compressor 116 to prevent refrigerant from migrating to the compressor 116…See [0039])
Although the DC link/bus 220 is thought to comprise a plurality of capacitors and from the DC link 220, the DC current may be delivered to the stator windings 208 of the compressor 116 through an interface 216 that connects the compressor drive controller 144 to the compressor 116 through at least one terminal 214 pair of the compressor interface 212 as at shown in [0039], it doesn’t explicitly disclose:
a DC bus transistor
Nonethless, Showalter in his teachings as shown in Fig.1-5 discloses a DC bus that comprises a capacitor 195 and a transistor switch MOSFET 220 that provides an efficient way to step down from the rectified means 190 (See [0019]).
Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a transistor as thought by Showalter within the teachings of Yan in order to vary the rectified line voltage to accommodate fluctuations in the line voltage and/or conductivity (See [Abstract]).
As to Claim 2, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the differential temperature comprises a temperature difference between a temperature of a stator of the motor and ambient temperature (See [0037]).
As to Claim 3, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the variable speed drive operates as a buck converter in response to the DC bus transistor receiving the gate pulse (Showalter: See [0019]).
As to Claim 4, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein the variable speed drive comprises an inductor located between the DC bus transistor and the plurality of inverter switches and a first relay located between a positive side of the DC bus and a negative side of the DC bus, wherein the first relay is closed and the variable speed drive maintains a low voltage across the DC capacitor of the variable speed drive to operate the variable speed drive as a buck converter (Showalter:…The circuit in FIG. 4 uses a buck converter in addition to the configuration of FIG. 3. Incoming AC power 160 is passed through fuse 180 diode rectifier 190 via contactor control 170, and filter capacitor 195, and is then applied to a bipolar cell or a plurality of electrolytic cells 200. Relays 201, 202, 203, 204 are preferably arranged in an H-bridge configuration and are controlled by forward polarity signal 206 and reverse polarity signal 208. The buck converter, by means of altering the Pulse Width Modulation (PWM) signal 210 of MOSFET switch 220 provides an efficient way to step the voltage down from the rectified mains. Buck converter also preferably comprises diode 230, filter capacitor 240, and inductor 250…See [0019], Fig.4 and see also [0020]- [0023]).
As to Claim 5, Yan in view of Showalter discloses the variable speed drive of claim 1, wherein each of the motor windings is configured to receive power over a respective phase path from the DC bus (Fig.4, #216 and see also [0048]).
As to Claim 6, Yan in view of Showalter discloses the variable speed drive of claim 5, wherein the variable speed drive comprises at least three inverter switches of the plurality of inverter switches to be gated on to provide the respective phase path (Fig.4, #216 and see also [0048]).
As to Claim 12, Yan in his teachings as shown in Fig.1-Fig.6 discloses an environmental conditioning system (HVAC system 100- See [0015]), comprising:
a motor (204) comprising stator windings (See [0033]); and
a variable speed drive (144) configured to drive the motor during an on-cycle and to heat the stator windings during an off-cycle (See [Abstract]), wherein the variable speed drive comprises:
a rectifier (218) configured to convert alternative-current power input to a direct-current power output (…The rectifier 218 may be configured to receive an incoming AC current from a power source (generally 240 Volts AC) and convert it to a DC current output…See [0035]);
a DC bus (220) coupled to the rectifier (218) (See [0035]), wherein the DC bus is configured to:
pre-charge a DC capacitor of the DC bus to drive the motor during the on-cycle (…when the compressor 116 remains idle with respect to operating in either of a heating mode or cooling mode to pump refrigerant through the HVAC system 100 of FIG. 1, The DC link 220 may comprise a capacitor and/or a plurality of capacitors and be configured to store at least a portion of the DC current received from the rectifier 218…See [0035]); and
receive a gate pulse with a duty cycle based at least in part on a differential temperature during the off-cycle, wherein the gate pulse is configured to heat the stator windings (…the compressor heating system 200 may be configured to provide auxiliary heat to the idle compressor 116 to prevent refrigerant migration to the compressor 116. Generally, to provide auxiliary heat to the compressor 116, the compressor heating system 200 may be configured to induce a DC current through the stator windings 208 of the compressor 116 to impart a sufficient amount of heat into the compressor 116 to prevent such refrigerant migration…See [0038]); and
an inverter (222) comprising a plurality of inverter switches (…The inverter 222 may be configured to convert the DC current from the DC link 220 to a quasi-sinusoidal AC voltage output that electrically powers and selectively controls the speed and/or operation of the compressor 116...See [0035]), wherein the inverter is configured to:
receive the gate pulse applied to the DC bus, and transmit the gate pulse to one of the motor windings to prevent accumulation of moisture on the one of the motor windings (…the DC current from the DC link 220 may be fed through one of the three insulated gate bipolar transistors of the inverter 222 to one of the three magnetic poles of the stator windings 208. As the DC current from the compressor drive controller 144 passes through the stator windings 208, heat may be produced by the resistance to the flow of the DC current through the stator windings 208. The heat produced by the current may therefore be sufficient to heat the components of the compressor 116 to prevent refrigerant from migrating to the compressor 116…See [0039])
Although the DC link/bus 220 is thought to comprise a plurality of capacitors and from the DC link 220, the DC current may be delivered to the stator windings 208 of the compressor 116 through an interface 216 that connects the compressor drive controller 144 to the compressor 116 through at least one terminal 214 pair of the compressor interface 212 as at shown in [0039], it doesn’t explicitly disclose:
a DC bus transistor
Nonethless, Showalter in his teachings as shown in Fig.1-5 discloses a DC bus that comprises a capacitor 195 and a transistor switch MOSFET 220 that provides an efficient way to step down from the rectified means 190 (See [0019]).
Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a transistor as thought by Showalter within the teachings of Yan in order to vary the rectified line voltage to accommodate fluctuations in the line voltage and/or conductivity (See [Abstract]).
As to Claim 13, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the differential temperature is determined by one or more sensors comprising resistance temperature detectors located on the motor, within the motor, or a combination thereof (See [0037]).
As to Claim 14, Yan in view of Showalter discloses the environmental conditioning system of claim 13, wherein the differential temperature comprises a difference between temperature of the motor and an ambient temperature (See [0037]).
As to Claim 15, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein a controller is configured to instruct the variable speed drive to pre-charge the DC capacitor until the DC bus reaches a voltage threshold of 85% of a voltage peak value (Showalter: The buck converter, by means of altering the Pulse Width Modulation (PWM) signal 210 of MOSFET switch 220 provides an efficient way to step the voltage down from the rectified mains- See also Fig.4 and [0019]-[0023]).
As to Claim 16, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the DC bus comprises an inductor located between the DC bus transistor and the plurality of inverter switches, and a diode in a reverse biased configuration between a positive side of the DC bus and a negative side of the DC bus to allow the variable speed drive to operate as a buck converter in the off-cycle (Showalter: Buck Converter – See Fig.4 and [0019]-[0023]).
As to Claim 17, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein a controller (224) is configured to control supply of electrical power to the DC capacitor to pre-charge the DC bus (See [0036]).
As to Claim 18, Yan in view of Showalter discloses the environmental conditioning system of claim 17, wherein the controller is configured to provide a command to close a DC bus relay coupled in parallel with the DC bus transistor in response to the DC bus reaching a predetermined voltage threshold, wherein closing the DC bus relay shorts the DC bus transistor to stop the pre-charging and remove heat loss due to voltage drop across the variable speed drive (Showalter: Buck Converter – See Fig.4 and [0019]-[0023]).
As to Claim 19, Yan in view of Showalter discloses the environmental conditioning system of claim 12, wherein the AC power input is a single-phase power supply or a three-phase power supply (power source -generally 240 Volts AC- See [0035]).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Showalter and in further view of Shindo et al (US Pub. No. 2011/0278918 A1 and Shindo hereinafter).
As to Claim 7, Yan in view of Showalter discloses the variable speed drive of claim 1, however it doesn’t explicitly disclose:
wherein the DC bus further comprises a first relay and a bleed-off resistor, wherein the first relay and the bleed-off resistor are electrically coupled to the DC capacitor in parallel to provide shock protection.
Nonethless, Shindo in his teachings as shown in Fig.1-8 discloses a DC bus comprising a high voltage battery 12 via an inverter IV (power conversion circuit) and a parallel-connected circuit block having a relay SMR2 with a resistor 14 and a relay SMR1 which are connected in parallel. As to the high voltage battery 12, the terminal voltage exceeds e.g. more than 100 V. Also, a capacitor 16 and a discharge resistor 18 are disposed closer to the inverter IV side than the circuit block consisting of the relay SMR2 and SMR1. The capacitor 16 and the discharge resistor 18 are connected in parallel to the input terminal of the inverter IV (See [0031])
Therefore, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a bleeding/discharge circuit as thought by Shindo within the teachings of Yan and Showalter to discharge a capacitor connected in parallel to the switching elements when an abnormal event occurs (See [Abstract]).
As to Claim 8, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 7, wherein the first relay is closed during the off-cycles to dissipate voltage stored on the DC capacitor (Shindo: Conduction path/normal operation – See [0049]).
As to Claim 9, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 7, wherein the DC bus transistor is coupled to a second relay, wherein the second relay is closed in response to the DC bus reaching a predetermined threshold (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage - See [0009]).
As to Claim 10, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 9, wherein the closed second relay results in shorting the DC bus transistor to remove heat loss due to a voltage drop across the variable speed drive (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage – as needed/requested by the controller See [0009]).
As to Claim 11, Yan in view of Showalter and Shindo discloses the variable speed drive of claim 9, wherein the DC bus is configured to stop pre- charging of the DC capacitor of the DC bus in response to the DC bus reaching the predetermined threshold (Shindo: Relay SMR1 and SMR2 -opens/closes the conduction path based on the charging voltage of the capacitor being less than or equal to a predetermined voltage - See [0009]).  
	Response to Arguments/Remarks
As to applicant’s set of arguments “…In the Final Office Action, the Examiner rejected claims 1-6 and 12-20 under 35 U.S.C. § 103 as allegedly obvious over Yan et al. (U.S. Publication No. 2016/0047579; hereinafter “Yan”) in view of Showalter et al. (U.S. Publication No. 2014/0097093; hereinafter “Showalter”); and claims 7-11 under 35 U.S.C. § 103 as allegedly obvious over Yan in view of Showalter and Shindo et al. (U.S. Publication No. 2011/0278918; hereinafter “Shindo”). The Applicant respectfully traverses these rejections… a claimed invention composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741 (2007). The KSR court stated that “it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does ... because inventions in most, if not all, instances rely upon building blocks long since uncovered, and claimed discoveries almost of necessity will be combinations of what, in some sense, is already known.” /d. Specifically, there must be some articulated reasoning with a rational underpinning to support a conclusion of obviousness; a conclusory statement will not suffice. Jn re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006). Indeed, the factual inquiry determining whether to combine references must be thorough and searching, and it must be based on objective evidence of record. Jn re Lee, 61 U.S.P.Q.2d 1430, 1436 (Fed. Cir. 2002).… As discussed above, the Applicant hereby amends independent claims 1, 12, and 20 to clarify recitations regarding a duty cycle. Based on the discussion with the Examiner summarized above, the Applicant believes that Yan and Showalter cannot support a prima facie case of obviousness of amended independent claims 1, 12, and 20 and the claims depending therefrom. Accordingly, the Applicant respectfully requests withdrawal of the corresponding rejection under 35 U.S.C. § 103… Claims 7-11 each depend from independent claim 1. As discussed above, Yan and Showalter cannot support a prima facie case of obviousness of amended independent claim 1. Moreover, the Applicant respectfully submits that Shindo fails to remedy the deficiencies of Yan and Showalter with respect to independent claim 1. Therefore, based at least on their respective dependencies from independent claim 1, as well as for the subject matter individually recited therein, the Applicant respectfully submits that claims 7-11 are in condition for allowance. Accordingly, the Applicant respectfully requests that the Examiner withdraw the rejection of claims 7-11 under 35 U.S.C. § 103…”
In response, the examiner respectfully disagrees with the applicant’s allegation. It should be noted that the claims are addressed based on what is claimed using the broadest reasonable interpretation (BRI). In other words, the claims are addressed by not bringing the specification into the claims rather enlight of the specification. As cited in this and previous office action a DC bus/link is thought by Yan and Showalter. However, Yan’s teachings lack the teachings of a DC bus/link transistor and Showalter is used to cure the deficiency of Yan’s DC bus/link transistor. Upon further review based on applicant’s response, the arguments presented with the amendments of the RCE of 09/22/2022, do not clarify nor differentiate from the previous set of claims that goes beyond the teachings of Yan and Showalter.  In contrary to applicant’s arguments presented in the response, Yan as shown by at least [0039] that the DC current may be delivered to the stator windings 208 of the compressor 116 through an interface 216 that connects the compressor drive controller 144 to the compressor 116 through at least one terminal 214 pair of the compressor interface 212. The teachings of Yan alone as shown here teaches that the DC current can be delivered to the windings of the compressor. Although, it is obvious to one of ordinarily skilled in the art for the current to be controlled by a semiconductor switching device to control the amount of current that can be delivered to the windings, it doesn’t explicitly disclose a DC bus transistor or switch. However, Showalter within the teachings of Yan, discloses as shown by Fig.1-Fig.5 a DC bus that comprises a capacitor 195 and a DC bus transistor switch MOSFET 220 that provides an efficient way to step down from the rectified means 190 (See at least [0019]). It is also known to one of ordinarily skilled in the art that duty cycle is a ratio of the period or time it takes for a PWM signal to complete an on and off cycle. Furthermore, it should be noted that MOSFET’s of Showalter uses PWM (Pulse width modulation) pulse 210 to step the voltage down as a buck converter (See also 0019]). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a transistor/MOSFET as thought by Showalter within the teachings of Yan in order to vary the rectified line voltage to accommodate fluctuations in the line voltage and/or conductivity (See [Abstract]). Hence, the Showalter cures the deficiency of the Yan and the rejection is maintained. As to claim 7-11, it would have been an obvious modification before the effective date of the instant application for the DC bus/link to include a bleeding/discharge circuit as thought by Shindo within the teachings of Yan and Showalter to discharge a capacitor connected in parallel to the switching elements when an abnormal event occurs (See [Abstract]). Thus, the rejection is proper and marinated. In conclusion, applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive to reverse the previous stand and the rejections of claim 1-20 under 35 U.S.C. § 103 are maintained.

                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846